

115 HR 4993 IH: Vaccine Access Improvement Act of 2018
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4993IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Kelly of Pennsylvania (for himself and Mr. Higgins of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to authorize the designation of additional taxable
			 vaccines.
	
 1.Short titleThis Act may be cited as the Vaccine Access Improvement Act of 2018. 2.Authorization of designation of additional taxable vaccines (a)In generalSection 4132(a) of the Internal Revenue Code of 1986 is amended—
 (1)by adding at the end of paragraph (1) the following new subparagraph:  (Q)Any other vaccine designated by the Secretary of Health and Human Services for purposes of this subchapter.; and
 (2)by adding at the end the following new paragraph:  (5)Effective date of designationsAny designation made under paragraph (1)(Q) shall apply to sales and uses on or after the date of such designation. In the case of the sale of a vaccine before the date of the designation of such vaccine under such paragraph for which delivery is made on or after such date, the delivery date shall be treated as the sale date..
 (b)Effective dateThe amendments made by this section shall apply to vaccines designated after the date of the enactment of this Act.
			